Citation Nr: 1419074	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  11-02 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from April 1944 to August 1946. 

This matter comes to the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The issue of whether there is clear and unmistakable error in a February 1947 rating decision terminating a 100 percent convalescence rating effective March 3, 1947, and assigning scheduler ratings for the service-connected disabilities effective March 4, 1947, that combined for an 80 percent disability rating has been raised by the record (see VA Form 646 (statement of the accredited representative in appealed case)), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In the VA Form 646 (statement of the accredited representative in appealed case), the representative raised the issue of whether there is clear and unmistakable error (CUE) in the February 1947 rating decision terminating a 100 percent convalescence rating effective March 3, 1947, and assigning scheduler ratings for the service-connected disabilities effective March 4, 1947, that combined for an 80 percent disability rating.  Appellate review of the Veteran's claim of entitlement to TDIU must be deferred because the CUE issue is inextricably intertwined with the TDIU issue and the CUE issue must first be addressed by the AOJ.  Harris v. Derwinski, 1 Vet. App. 180 (1991).   


Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should adjudicate the issue of whether there is CUE in the February 1947 rating decision terminating a 100 percent convalescence rating effective March 3, 1947, and assigning scheduler ratings for the service-connected disabilities effective March 4, 1947, that combined for an 80 percent disability rating.  The Veteran is hereby informed that the Board may only exercise appellate jurisdiction over this issue if he perfects an appeal thereto.

2.  If the Veteran submits additional evidence that is pertinent to the TDIU claim or if additional development is deemed necessary and undertaken, the AOJ should readjudicate the issue of TDIU.  If the benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



